The transactions which form the basis for this action are as follows:—
The defendant, Thomas Meredith, purchased, through one C. R. Shoup, an Engine for his vessel, the “ANNIE”, from the Anderson Engine Company. The purchase price of this engine was Thirteen Hundred and Fifty-two Dollars and eighty-five cents ($1,852.85), of which Four Hundred Dollars ($400.00) was paid before the Engine was shipped. The Bill of Lading and instructions, sent by the Anderson Engine Company, that the Engine was not to be delivered until the balance due was paid, did not arrive until several weeks after the Engine, and upon the defendant, Thomas Meredith, executing a letter of Indemnity to the Deutschen Handels und Plantagen-Gesellschaft der Sudseeinsein zu Hamburg, the Plaintiff, which Company is the Agent of the carrier, The Oceanic Steamship Company, the Engine was delivered to said Thomas Meredith. The balance due at the time of the delivery, together with freight, amounted to Eleven Hundred and Twenty-one Dollars and eight cents ($1,121.08). The sum of Seven Hundred and Fifty Dollars ($750.00) was paid upon the purchase price, after the receipt of the Engine, but the vessel having been wrecked *282and a balance of Three Hundred and Seventy-one Dollars and eight cents ($371.08) remaining unpaid, demand was made by the Anderson Engine Company upon the Oceanic Steamship Company for this amount and the Oceanic Steamship Company in turn- demanded payment from its agent, the Plaintiff. The Plaintiff paid the balance of Three Hundred and Seventy-one Dollars and eight cents ($371.08) on February 1st, 1915, a.nd now seeks to recover this amount with interest from that date, from Thomas Meredith and Annie T. Meredith, his wife. There can be no doubt about the liability of Thomas Meredith, for he' executed the letter of Indemnity, received the Engine} and made payments upon it. There is no evidence to show that the defendant, Annie T. Meredith, was a party, or in any way connected with the original transaction, or that she subsequently assumed any liability for any part of the purchase price of the Engine. The action is therefore dismissed as to the said Annie T. Meredith. As to the other defendant, Thomas Meredith, the judgment of the Court is that the Plaintiff, the D. H. & P. G. Co., recover of the said Thomas Meredith, the sum of Three Hundred, and Seventy-one Dollars and eight cents ($371.08), with interest at the rate of 8 % per annum on that amount, from February 1st, 1915, until paid, and that he be taxed with the costs in the sum of Ten Dollars ($10.00).